DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 55 is objected to because of the following informalities:  Claim 55 recites “the tabs” in line 1 which should read “the plurality of tabs” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites “a surgical instrument comprising a handle assembly and a body member” in lines 1-2. However, the surgical instrument is not positively claimed. Instead, the surgical instrument is functionally recited in use with the wrench assembly. Therefore, it is unclear whether the applicant has intended to claim the combination of the wrench assembly and the surgical instrument or the function of the subcombination, the wrench assembly. For the purposes of examination, the examiner has interpreted the subcombination i.e. the wrench assembly and its function to be claimed. For example, as long as the prior art discloses wherein the wrench assembly is capable of use with a surgical instrument, additional limitations directed to the surgical instrument are irrelevant. 
Claim 49 recites “wherein the clamp arm defines a slot” in line 2. The clamp arm is a part of the surgical instrument of claim 48, which is only claimed in function. Therefore, claim 49 is rejected for the same reasons as discussed above with respect to claim 48. Because the subcombination is being claimed, additional limitations of the surgical instrument, such as the clamp arm defining a slot are irrelevant and the adapter needs only to comprise a rail capable of being received in a slot of the surgical instrument.
Claims 50-55 depend from rejected claim 48; therefore, are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 36-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shibata et al. (US 6,425,907 B1).
Regarding claim 36, Shibata discloses an ultrasonic surgical instrument (Fig. 4), comprising: a handle assembly (hand-piece 1), comprising: a first finger ring (ring handle 25); an ultrasonic blade (probe section 5); and a waveguide extending proximally from the ultrasonic blade (body portion proximal of probe 5 to horn 4; see for example Fig. 1B); and a body member (arm section 22) pivotably coupled to the handle assembly (at pin 21; Fig. 4), wherein the body member comprises: a second finger ring (ring handle 23); a clamp arm (clamp member 24) movable relative to the ultrasonic blade to capture tissue therebetween (Fig. 4); a first surface (one lateral side of linear clamp support arm 22c) defined on a first side of the body member (Fig. 4), wherein the first surface is configured to be engaged by a first wrench surface of a wrench assembly (because the first surface comprises a substantially flat surface, it is structurally equivalent to the first surface of the claimed invention and is capable of being engaged by a first wrench surface of a wrench assembly); and a second surface (opposing lateral side of linear clamp support arm 22c) defined on a second side of the body member (Fig. 4), wherein the second surface is configured to be engaged by a second wrench surface of the wrench assembly (because the second surface comprises a substantially flat surface, it is structurally equivalent to the second surface of the claimed invention and is capable of being engaged by a second wrench surface of a wrench assembly).
Regarding claim 37, Shibata discloses wherein the clamp arm (24) defines a slot (U-shaped slot formed by clamp member 24; Fig. 4) configured to receive a rail of the wrench assembly (wherein the wrench assembly is only claimed in function and the slot of the clamp member 24 is equivalent to the claimed structure; therefore, capable of receiving a rail).
Regarding claim 38, Shibata discloses wherein the first surface comprises a substantially flat surface (linear side surface), and where the second surface comprises a substantially flat surface (opposing linear side surface; Fig. 4).
Regarding claim 39, Shibata discloses wherein the handle assembly (1) defines a cavity (lumen therein) configured to removably receive a transducer assembly (oscillator 3) therein (see for example Fig. 1B).

Claim(s) 48-55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark et al. (US 5,059,210).
Regarding claim 48, Clark discloses a wrench assembly (adaptor 16 and cylindrical member 18) for use with a surgical instrument (surgical device 14) with an ultrasonic blade (20), a first body surface (one side of flat 28) and a second body surface (opposite side of flat 28; it is noted that additional limitations with respect to the surgical instrument are only claimed in function, as discussed above with respect to the 112(b) rejection), wherein the wrench assembly comprises: a wrench (18); and an adapter (16) operably coupled to the wrench (Figs. 3-4), wherein the adapter comprises: a first wrench surface (one side of flat 42) configured to engage the first body surface (28); and a second wrench surface (opposing side of flat 42) configured to engage the second body surface (28; column 5, lines 46-52).
Regarding claim 49, Clark discloses wherein the adapter (16) further comprises a rail (end edges of the bore adjacent the conical surface 38), and wherein the surgical instrument defines a slot (radial engagements 80) configured to receive the rail (column 6, lines 46-50).
Regarding claim 50, Clark discloses wherein the adapter (16) defines an opening (bore 40) configured to receive the ultrasonic blade (Fig. 2).
Regarding claim 51, Clark discloses wherein the wrench (18) is configured to rotate relative to the adapter (16) based on a threshold force applied to the wrench being reached or exceeded (columns 6-7, lines 63-68, 1-11).
Regarding claim 52, Clark discloses wherein the wrench (18) comprises a plurality of arms (projections 68), and wherein the adapter (16) comprises a plurality of spline gears (ramps 56) configured to engage the plurality of arms (Figs. 3-4).
Regarding claim 53, Clark discloses wherein the first wrench surface (one side of 42) comprises a substantially flat surface (Fig. 5), and where the second wrench surface (opposing side of 42) comprises a substantially flat surface (Fig. 5).
Regarding claim 54, Clark discloses wherein the adapter (16) comprises a plurality of tabs (fingers 48 with locking tips 52), wherein the wrench (18) comprises a shoulder (edge of 18 that mates with 52; Fig. 4), and wherein the plurality of tabs are configured to engage the shoulder (Fig. 4).
Regarding claim 55, Clark discloses wherein the tabs (48, 52) are configured to flex relative to the shoulder (column 6, lines 33-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al. (US 6,425,907 B1) in view of Faller et al. (US 2006/0079879 A1).
Regarding claims 40-41, Shibata fails to disclose wherein the handle assembly further comprises a switch assembly, comprising: a first pin configured to operably interface with a first conductive ring of the transducer assembly; and a second pin configured to operably interface with a second conductive ring of the transducer assembly; wherein the switch assembly further comprises: a first button operably coupled to the first pin, wherein actuation of the first button causes a generator to provide a first amount of energy to the transducer assembly; and a second button operably coupled to the second pin, wherein actuation of the second button causes the generator to provide a second amount of energy to the transducer assembly, wherein the second amount of energy is different that the first amount of energy.
However, Faller teaches an ultrasonic instrument (100) with a handle assembly (68) comprising a switch assembly (Fig. 8A), comprising: a first pin (pressure point contact 361a and/or 361b) configured to operably interface with a first conductive ring (ring conductor 400) of the transducer assembly (transducer 50); and a second pin (371a and/or 371b) configured to operably interface with a second conductive ring (ring conductor 401) of the transducer assembly ([0108]); wherein the switch assembly further comprises: a first button (312a and/or 312b) operably coupled to the first pin ([0107]-[0108]), wherein actuation of the first button causes a generator (generator) to provide a first amount of energy to the transducer assembly ([0111]); and a second button (311a and/or 311b) operably coupled to the second pin ([0107]-[0108]), wherein actuation of the second button causes the generator to provide a second amount of energy to the transducer assembly ([0111]), wherein the second amount of energy is different that the first amount of energy ([0111] i.e. max or min power settings). The switch assembly provides the surgeon with finger-activated controls on the surgical instrument ([0106]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle assembly of Shibata to include the switch assembly claimed as taught by Faller in order to provide the surgeon with finger-activated controls over the energy level of the ultrasonic blade in line with the accepted industry practice.

Allowable Subject Matter
Claims 42-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Shibata et al. (US 6,425,907 B1) or Clark et al. (US 5,059,210), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 42, which recites, inter alia “a body member pivotably coupled to the handle assembly…a first body surface defined on a first side of the body member; and a second body surface defined on a second side of the body member…a first wrench surface configured to engage the first body surface; and a second wrench surface configured to engage the second body surface”.
Shibata discloses a surgical instrument as claimed but fails to disclose a wrench assembly comprising first and second wrench surfaces engageable with the first and second body surfaces. Clark discloses a wrench assembly for use with a surgical instrument; however, the instrument comprises only a blade member without a pivotable body member and clamp arm. It would not have been obvious to one of ordinary skill in the art to modify the surgical instrument of Shibata to include the wrench assembly of Clark because the clamp arm of Shibata would prevent attachment of the wrench assembly of Clark from being compatible with the blade. Accordingly, the prior art is deficient to claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771